PER CURIAM.
We initially accepted jurisdiction to review the decision of the First District Court of Appeal in Martin County Conservation Alliance v. Martin County, 73 So.3d 856 (Fla. 1st DCA 2011), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby dismiss this review proceeding.
It is so ordered.
POLSTON, C.J., and LEWIS, CANADY, LABARGA, and PERRY, JJ„ concur.
PARIENTE, J., did not participate.
QUINCE, J., recused.